United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                 No. 97-2414
                                 ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United
                                         States
      v.                              * District Court for the
                                      * Northern District of Iowa
Shawn Allen Hungate,                  *
                                      *       [UNPUBLISHED]
            Appellant.                *
                                 ___________

                        Submitted:               December 9, 1997

                                   Filed:             December 24, 1997
                                 ___________

Before McMILLIAN, MAGILL and MURPHY, Circuit Judges.
                      ___________


PER CURIAM.


      Defendant Shawn Allen Hungate appeals from a final
judgment entered in the United States District Court1 for
the Northern District of Iowa sentencing him to 94 months
imprisonment, three years supervised release, and special
assessments totaling



      1
        The Honorable Mark W. Bennett, District Judge, United States District Court
for the Northern District of Iowa.
$150,    upon    a    guilty     plea     to    one    count       of    unlawful
possession       of    firearm,      in    violation          of    18     U.S.C.
§§ 922(g)(8) and 924(a)(2), and two counts of mailing
threatening communications, in violation of 18 U.S.C.
§ 876.      Defendant has a history of physically abusing his
ex-wife and child, including assaults on his ex-wife
during her pregnancy.            In February of 1995, a state court
magistrate judge ordered defendant to refrain from any
contact with his ex-wife and child, including contact by
mail or telephone.          Defendant was also then prohibited
from possessing or receiving a firearm.                            Thereafter,
defendant, on one occasion, unlawfully purchased and
possessed a firearm which he then used to shoot himself
in the shoulder prior to entering his ex-wife’s place of
work and, on two separate occasions, wrote one letter
addressed to his 14-month-old daughter threatening to
harm or kill her upon being released from jail, and wrote
another letter to his ex-wife’s sister, threatening to
harm or kill his ex-wife and his daughter, among others.



      For reversal, defendant argues that the district
court    erred       in:   (1)    applying       the    specific          offense
characteristic in U.S.S.G. § 2A6.1(b) because his § 876
offenses involved conduct evidencing an intent to carry
out   his    threats;      (2)    failing       to    group    his       offenses
together      for     purposes     of     the    multi-count            rules   in
U.S.S.G. § 3D1.1; and (3) departing upward by 21 months
pursuant to U.S.S.G. § 5K2.0 on the ground that the

                                     -2-
guidelines fail to adequately take into consideration the
danger he poses to his ex-wife and child.


    Jurisdiction in the district court was proper based
upon 18 U.S.C. § 3231.    Jurisdiction in this court is
proper based upon 28 U.S.C. § 1291.




                           -3-
     Upon careful review of the briefs on appeal and the
record in this case, including the sentencing transcript,
we   hold    that     the   relevant     factual   findings   of   the
district court are not clearly erroneous, that no errors
of law have occurred, and that further discussion is
unnecessary.        Accordingly, the judgment of the district
court is affirmed.          See 8th Cir. R. 47B.


     A true copy.

            Attest:

                            CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                                   -4-